i          i       i                                                                     i        i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00529-CR

                                         Gonzalo Jerry MENDEZ,
                                                Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                       From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-CR-7902A
                             Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:           Alma L. López, Chief Justice
                   Catherine Stone, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: August 29, 2008

DISMISSED

           The trial court’s certification in this appeal states that the case is one in which the defendant

has waived the right of appeal. Rule 25.2(d) of the Texas Rules of Appellate Procedure provides,

“[t]he appeal must be dismissed if a certification that shows the defendant has a right of appeal has

not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).

           Appellant’s counsel has filed written notice with this court that counsel has reviewed the

record and “can find no right of appeal for Appellant.” We construe this notice as an indication that
                                                                                      04-08-00529-CR

appellant will not seek to file an amended trial court certification showing that he has the right of

appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.

App.—San Antonio 2003, no pet.). In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-